17-10659-jlg       Doc 887        Filed 01/21/20 Entered 01/21/20 13:36:11                    Main Document
                                               Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


In re:                                                          Chapter 11

SquareTwo Financial Services Corporation, et al.,1              Case No. 17-10659 (JLG)

                                      Plan Administrator.        (Jointly Administered)



               FINAL DECREE AND ORDER CLOSING CHAPTER 11 CASES

         Upon the motion (the “Motion”)2 of the Plan Administrator for entry of an order pursuant

to section 350(a) of the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1,

closing the Debtors’ Cases and the Supplement filed thereto; and it appearing that this Court has

jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that

venue of these Cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and

this Court having determined that the relief requested in the Motion is in the best interests of the

Debtors, their estates, their creditors and other parties in interest; and it appearing that proper and

adequate notice of the Motion has been given and that no other or further notice is necessary; and

after due deliberation thereon; and good and sufficient cause appearing therefor;

                  IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED.




1
  The Debtors that commenced these chapter 11 cases and the last four digits of each such Debtor’s federal taxpayer
identification number and/or Canadian equivalent are as follows: Astrum Financial, LLC (2265); Autus, LLC
(2736); CA Internet Marketing, LLC (7434); CACV of New Jersey, LLC (3499); Candeo, LLC (2809); Collect Air,
LLC (7987); Collect America of Canada, LLC (7137); Healthcare Funding Solutions, LLC (2985); Orsa, LLC
(2864); ReFinance America, Ltd. (4359); SquareTwo Financial Corporation (1849); and SquareTwo Financial
Services Corporation d/b/a Fresh View Solutions (5554).
2
  Capitalized terms that are not defined herein have the meanings ascribed to such terms in the Motion.
17-10659-jlg     Doc 887       Filed 01/21/20 Entered 01/21/20 13:36:11          Main Document
                                            Pg 2 of 2



       2.      Pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022,

each of the following Cases are hereby closed effective as of the entry of this Order:

                    Case No.                                        Debtor
                    17-10659                         SquareTwo Financial Services Corporation
                    17-10676                             SquareTwo Financial Corporation

       3.      Pursuant to section R (paragraph 51) of the Confirmation Order to the Chapter 11

Plan, the following cases are hereby closed effective June 15, 2017 and the Clerk of the Court is

authorized to reflect them as closed on the Court’s docket:

                    Case No.                                          Debtor
                    17-10663                                       CACH, LLC
                    17-10664                                 CACV of Colorado, LLC
                    17-10671                        SquareTwo Financial Canada Corporation
                    17-10672                                    CCL Financial Inc.
                    17-10673                            Preferred Credit Resources Limited
                    17-10674                      Metropolitan Legal Administration Services, Inc.


       4.      The entry of this final decree is without prejudice to the rights of any party in

interest to seek to reopen these chapter 11 Cases for cause shown, and the Court shall retain

jurisdiction as is provided in Article XIII of the Plan.

       5.      The terms and conditions of this Order are effective immediately upon entry.

       6.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

Dated: January 16, 2020
       New York, New York

                                                    /s/ James L. Garrity, Jr.
                                                   Honorable James L. Garrity, Jr.
                                                   United States Bankruptcy Judge
